Citation Nr: 0517588	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-20 428	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an effective date earlier than January 10, 
1996, for the award of a 10 percent rating for amputation of 
the tip of the left third finger pad.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1950 to 
December 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This rating decision awarded an 
increased (10 percent) rating for the veteran's service-
connected left third finger pad disability, and assigned an 
effective date of January 10, 1996.  This issue was remanded 
by the Board in July 2004 so that the veteran could be 
apprised of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  

Although the RO had addressed the veteran's appeal as arising 
from a January 2002 denial of entitlement to an earlier 
effective date, the Board has determined that the veteran had 
filed a notice of disagreement (NOD) in March 1996.


FINDINGS OF FACT

1.  The veteran was service connected for amputation of the 
distal skin pad of his left middle finger by a rating 
decision dated in August 1974.

2.  In September 1974, the veteran was notified of the August 
1974 rating decision, and of the requirement that an appeal 
be initiated within one year of notification of the rating 
decision.

3.  The veteran did not appeal the August 1974 rating 
decision.

4.  A claim for a higher rating was received on January 10, 
1996.




CONCLUSION OF LAW

The criteria for an effective date prior to January 10 1996, 
for the award of a compensable rating for amputation of the 
tip of the left third finger pad have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.400 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's left middle finger tip pad was severed in an 
in-service accident in July 1951.  The veteran was awarded 
service connection for this disability in a rating decision 
dated in August 1974, which awarded a non-compensable (zero 
percent) rating.  The record indicates that a fill-in-the-
blanks form letter, Form FL 21-81,  was used to inform the 
veteran of the denial of his claim for monetary benefits, and 
to inform him of the one-year period in which appeals must be 
made.  38 C.F.R. § 19.118 (1974).  The veteran did not appeal 
the award of this non-compensable rating.  

The veteran applied for an increased (compensable) rating in 
January 1996.  (His claim was received on January 10, 1996.)  
The veteran was afforded a VA examination conducted in 
February 1996, which found that there were only minor 
cosmetic defects and only minor impairment of function.  
Based on the results of that examination, the veteran's 
disability rating was increased to 10 percent, effective 
January 10, 1996, the date of the veteran's claim for an 
increased rating.  The veteran submitted what the Board has 
determined was a NOD, which was timely received by the RO in 
March 1996.  The veteran did not disagree with the 10 percent 
rating, which he termed as being "fair," but he disagreed 
with the January 10, 1996 effective date.  
 
As noted above, the RO did not recognize the veteran's March 
1996 correspondence as a NOD, and so did not pursue an 
appeal.  Instead, the RO sent the veteran a letter explaining 
that, since the veteran had not appealed the RO's August 1974 
rating decision, and its non-compensable award, that decision 
became final.  As a consequence, it was explained, when the 
increased rating was awarded in August 1996, the earliest 
effective date permitted by VA regulations was January 10, 
1996, the date of the veteran's claim for an increased 
rating.

Subsequently, in August 2000, the veteran requested a review 
of his records, with a view to reassessing the effective date 
of his compensable award.  The veteran's request for an 
earlier effective date was again denied in a rating decision 
dated in January 2002, which reiterated that the assigned 
effective date of January 10, 1996 was the correct effective 
date.
 
The VA regulation regarding the effective date of increases 
in ratings, which has been unchanged since the veteran's 
rating was increased in 1996, stipulates that an increase 
shall be effective as of the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o) (2004).  The regulation further stipulates that the 
earliest date is the date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim was received within one year from such date, 
otherwise the date of receipt of the claim applies.  38 
C.F.R. § 3.400(o)(2).

It should also be pointed out that, when there has been a 
final decision on a matter, such as the level of disability, 
the date of receipt of a new claim or the date entitlement 
arose, whichever is later, is the proper effective date.  
38 C.F.R. § 3.400(q), (r).

Taking into account the regulations discussed above, the only 
possible effective dates for the increased rating of 10 
percent are:  (1) February 13, 1996, the date of the VA 
examination, which is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, and therefore the date entitlement to a compensable 
rating arose; or (2) January 10, 1996, the date of receipt of 
the claim.  The earlier of these is January 10, 1996, the 
date of receipt of the claim.  Since the veteran did not 
appeal the August 1974 non-compensable award, an earlier 
effective date based on that claim is not permissible as a 
matter of law.  38 U.S.C.A. § 7105(b)(1) (West 1991).

The veteran has argued, among other things, that he was not 
notified of his appellate rights when service connection was 
awarded and a zero percent rating was assigned in August 
1974.  He claims that he would have filed an appeal of the 
zero percent rating had he been properly advised.  
Consequently, the veteran maintains that the August 1974 
decision should not be viewed as a prior final decision, and 
that an effective date for the 10 percent rating therefore 
should be assigned from the date service connection was 
awarded.  In this regard, the Board notes that the veteran's 
claims file includes an August 30, 1974, VA Form 21-523, 
which indicates that Form FL 21-81, a fill-in-the-blanks form 
letter, was used to inform the veteran of the denial of his 
claim for monetary benefits.  Form FL 21-81 is no longer in 
use, but the version in use at the time of the 1974 rating 
decision concluded with:

Any new evidence which you believe would 
justify a different decision should be 
sent to us promptly.  If you have no 
further evidence but believe this 
decision is not correct, you may initiate 
an appeal to the Board of Veterans 
Appeals by filing a notice of 
disagreement at any time within one year 
from the date of this letter.  A notice 
of disagreement is simply a written 
communication which makes clear your 
intention to initiate an appeal and the 
specific part of our decision with which 
you disagree.  It should be sent to this 
office.  In the absence of a timely 
appeal, this decision will become final.

The United States Court of Appeals for Veterans Claims 
(Court) has found that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has yet been 
presented with which to rebut the presumption of regularity.  
It must therefore be presumed that the Form FL 21-81 was sent 
to the veteran as indicated by the record, and that the 
veteran therefore received notification of the one-year time 
limit for appealing the 1974 rating decision.

Given the facts described above, a date earlier than January 
10, 1996, may not be assigned for the award of the 10 percent 
rating.  The 1974 decision was final and the veteran 
submitted no claim until January 10, 1996.  Because of the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, an 
effective date earlier than the new claim may not be 
assigned, in this case January 10, 1996.  The preponderance 
of the evidence is against the claim for an earlier date.

As noted above, on November 9, 2000, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004 as a result of the Board's remand.  (Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the July 2004 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
obtaining, what evidence VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  The veteran was specifically apprised 
that it was his responsibility to provide any information or 
evidence that tends to show that he did, in fact, file a 
timely NOD with the 1974 rating decision, or that the RO did 
not send him notice of the decision along with his appellate 
rights.  Additionally, the RO informed the veteran of the 
results of its rating decision, and the procedural steps 
necessary to appeal.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO also afforded the veteran a VA medical 
examination, discussed above.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to an effective date earlier than January 10, 
1996, for the award of a 10 percent rating for amputation of 
the tip of the left third finger pad is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


